Citation Nr: 1047707	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  00-18 870A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a chronic psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and a 
depressive disorder.


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and A.B.


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1968 to 
February 1969.

This matter is before the Board of Veterans' Appeals (Board) 
following a September 2010 Order from the United States Court of 
Appeals for Veterans Claims (CAVC) vacating the Board's September 
2009 decision.  The Court's Order granted an August 2010 joint 
motion for remand (JMR) and returned the matter to the Board for 
action consistent with the August 2010 JMR and September 2010 
Court Order.  This matter was originally on appeal from a May 
1998 rating decision by the Department of Veterans' Affairs (VA) 
Regional Office (RO) and Insurance Center in St. Paul, Minnesota.

The May 1998 RO rating decision denied reopening the Veteran's 
claim for service connection for PTSD because no new and material 
evidence was submitted.  In a November 2002 decision the Board 
reopened the Veteran's claim for service connection for PTSD and 
in December 2003 the Board remanded for further development.  The 
Board also remanded the issue on appeal in March 2006, March 
2007, and January 2008 for further development.

In August 2002 the Veteran testified before a Veterans Law Judge 
who is no longer at the Board and in September 2007 the Veteran 
testified again before a second Veterans Law Judge.  Following 
the September 2010 Court Order, the Veteran was informed in an 
October 2010 letter from the Board that the VLJ who conducted his 
hearing was no longer employed by the Board.  The Veteran was 
offered an opportunity to testify at another hearing.  See 38 
C.F.R. § 20.707 (2010).  In a response received by the Board in 
October 2010, the Veteran indicated that he does not want an 
additional hearing.  Therefore, the Board finds that there is no 
hearing request pending at this time.  See 38 C.F.R. § 20.702(e) 
(2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran alleges that he incurred PTSD as a result of personal 
trauma that he experienced at the hands of superior officers 
while in the military.  Having reviewed the claims file, the 
Board finds that additional development is necessary prior to the 
adjudication of this claim.

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duties to notify and assist veterans in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159,  3.326(a) (2010).

In support of his claim for PTSD, the Veteran reported multiple 
incidents of verbal and physical harassment perpetrated by 
superior officers during his period of military service.  
Specifically, the Veteran has claimed that after applying for a 
hardship discharge he was subjected to multiple verbal assaults, 
including being called a coward and racial epithets.  The Veteran 
also claims that he was threatened with being shot on the rifle 
range.  In addition to the foregoing verbal assaults, the Veteran 
also has claimed that he was choked in his bunk by a superior 
officer.    

The Board observes that there is some evidence of record 
regarding whether the Veteran contemporaneously reported the 
harassment or assaults to appropriate military personnel.  The 
Veteran claims to have contacted the Office of Inspector General 
(OIG) with reports of the claimed harassment and was assured that 
OIG would investigate the incidents.  In that regard, however, 
the Board notes that the claim previously was remanded to obtain 
any documents from OIG supporting the Veteran's contentions, but 
no such documents were of record.  In addition, members of the 
Veteran's family have submitted multiple letters stating that the 
Veteran reported these incidents to them at the time they 
occurred.  Furthermore, the family members have explained why no 
contemporaneous written documents from them note the alleged 
incidents is because the family intentionally avoided any such 
mention of these incidents in the documents submitted in support 
of his petition for a hardship discharge out of fear of 
retaliation against the Veteran.  

"Personal assault is an event of human design that threatens or 
inflicts harm.  Examples of this are rape, physical assault, 
domestic battering, robbery, mugging, and stalking."  Patton v. 
West, 12 Vet. App. 272, 278 (1999) (citing VA Adjudication 
Procedure Manual M21-1, Part III,  5.14c (Feb. 20, 1996)).  If a 
PTSD claim is based on personal assault in service, evidence from 
sources other than the Veteran's records may corroborate the 
Veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals or physicians; pregnancy tests or 
tests for sexually transmitted diseases; and statements from 
family members, roommates, fellow service members, or clergy.  38 
C.F.R. § 3.304(f)(4) (2010).    

38 C.F.R. § 3.304(f)(4) further provides that VA may submit any 
such evidence as is described under that provision to an 
appropriate medical or mental health professional for an opinion 
as to whether it indicates that a personal assault occurred.  In 
essence, unlike claims for PTSD that do not involve an assertion 
of personal or sexual assault, VA can take into account the 
opinion of a medical professional as to the likelihood that the 
stressor actually occurred, rather than just relying on such a 
professional to determine whether a stressor supports a diagnosis 
of PTSD.

The Board notes that in this case the Veteran has been afforded 
multiple VA examinations.  However, these examinations did not 
specifically include a request or an opinion as to whether the 
evidence of record indicated that a personal assault occurred as 
contemplated by 38 C.F.R. § 3.304(f)(4).  Given the reports from 
the Veteran's family noting contemporaneous complaints of 
harassing behavior and resulting psychological problems, the 
Board concludes that a psychiatric examination is necessary to 
consider the likelihood that the claimed harassment actually 
occurred, and if so, whether such events meet the requirements 
for a psychiatric diagnosis pursuant to the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  
See 38 C.F.R. § 3.304(f)(4).  

In addition, the RO/AMC should also take the opportunity to 
obtain VA medical treatment records from all applicable 
facilities from September 2007 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records for the 
Veteran's psychiatric conditions from all 
applicable VA treatment facilities from 
September 2007 to the present.  Any negative 
responses should be documented in the file 
and the Veteran must be afforded an 
opportunity to provide such medical records.

3.  After completing the above and obtaining 
such documents, to the extent available, 
schedule the Veteran for an appropriate VA 
psychiatric examination, to include an 
interview of the Veteran and any appropriate 
testing.  The claims file should be provided 
to the examiner for review and the examiner 
should indicate whether it has been reviewed. 

The examiner should offer an opinion as to 
whether he or she believes that the claimed 
assaults and harassment actually occurred.  
In reaching an opinion, the examiner should 
consider whether there is evidence of 
behavior changes in service sufficient to 
corroborate that the claimed assaults 
occurred.  Evidence of behavior changes that 
may constitute credible evidence of the 
stressor include, but are not limited to: a 
request for a transfer to another military 
duty assignment; deterioration in work 
performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without 
an identifiable cause; or unexplained 
economic or social behavior changes.   
 
If the Veteran is diagnosed with PTSD or any 
other psychiatric disorder, the examiner is 
requested to provide an opinion as to whether 
the diagnosed disorder is related to any 
confirmed in-service stressor(s) or other 
incident of military service.  In this 
regard, the examiner is requested to 
specifically discuss whether each stressor 
meets the criteria required under the DSM-IV 
criteria. 

It would be helpful if the examiner would use 
the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).  The term "at least as 
likely as not" does not mean "within the 
realm of medical possibility."  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically sound 
to find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any opinion 
provided.

The Veteran should be advised that failure to 
appear for an examination as requested, and 
without good cause, could adversely affect 
his claim, to include denial.  See 38 C.F.R. 
§ 3.655 (2010).

4.  After the above is complete, readjudicate 
the Veteran's claim.  If the claim remains 
denied, issue a supplemental statement of the 
case (SSOC) to the Veteran and his 
representative, and they should be given an 
opportunity to respond, before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


